UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6284



BUSTER A. YANCEY, JR.,

                                              Plaintiff - Appellant,

          versus


BUREAU OF PRISONS; UNITED STATES PAROLE COM-
MISSION; TROY HOUSE; CAVALE COURT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-125-5-F(3))


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Buster A. Yancey, Jr., Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina; Larry D.
Hall, Durham, North Carolina; Robert Daniel Boyce, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Buster A. Yancey, Jr., appeals the district court’s order

dismissing his civil action. We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Yancey v. Bureau of

Prisons, No. CA-97-125-5-F(3) (E.D.N.C. Jan. 9, 1998). We deny

Yancey’s motion for a default judgment and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2